Citation Nr: 0639045	
Decision Date: 12/14/06    Archive Date: 05/06/08

DOCKET NO.  03-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed to be a residual of an injury in service.

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1977.  This matter is before the Board of 
Veterans? Appeals (Board) on appeal from rating decisions of 
September 2002 (back injury residuals and variously diagnosed 
psychiatric disorders) and July 2003 (arthritis) by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  A Travel Board hearing was requested in October 2003; 
the request was withdrawn in January 2004.  In August 2004 
the case was remanded for further evidentiary development.


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in 
service, and the veteran's current low back disability is not 
shown to be related to his active military service, to 
include injury therein.

2.  The veteran's variously diagnosed psychiatric disability 
was not manifested in service; a psychosis was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the veteran's current 
psychiatric disability is related to service or to any 
symptoms noted or incident that occurred therein.

3.  Arthritis was not manifested in service or in the first 
postservice year, and there is no competent evidence that the 
veteran's current arthritis is related to his service, to 
include any incident or injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).

3.  Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was informed of the VCAA and its mandates 
regarding service connection claims, and of his and VA's 
respective claims development responsibilities, by letters in 
July 2002 (back injury residuals and variously diagnosed 
psychiatric disorders) and April 2003 (arthritis in joints 
and spine) that preceded the initial determinations in the 
claims.  These letters also substantially complied with 
element (4) by notifying him to inform the RO of any 
additional evidence or information he would like the RO to 
obtain on his behalf or to send in the evidence himself.  The 
Statement of the Case (SOC) in January 2003 (back injury 
residuals and variously diagnosed psychiatric disorders), 
Supplemental SOC (SSOC) in July 2003, and SOC in September 
2003 (arthritis) advised the veteran of the applicable legal 
criteria, of what the evidence showed, and of the bases for 
the denials of his claims.  A letter in August 2004 again 
notified the veteran of the VCAA mandates (including, at p.2, 
to submit any evidence or information in his possession 
pertaining to the claims).  Additional notices were sent in 
May 2005, January 2006, and May 2006.  Notice regarding 
ratings assigned and effective dates was provided by a May 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The veteran has had ample time to respond, and the 
claims were subsequently readjudicated.  See July 2006 SSOC.  
The veteran has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  The RO arranged for medical 
examination/opinion to determine the nature and etiology of 
the veteran's low back disability and his variously diagnosed 
psychiatric disorders.  Absent competent (medical) evidence 
that arthritis of the joints and spine may be associated with 
event(s) in service, a medical examination or opinion in this 
matter is not necessary.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  VA's duty to assist the veteran in the 
development of his claims is satisfied.

II.  Factual Basis

The veteran's service medical records first reflect a report 
of low back pain in conjunction with symptoms of dark urine 
and voiding difficulty in August 1974.  Thereafter, his 
clinic records are replete with references to symptoms of low 
back pain in conjunction with symptoms such as flank pain, 
pain radiating to the groin and scrotum, discolored urine 
and/or abdominal stress throughout his service.  His various 
assessments included chronic prostatitis, gonococci (GC) 
urethritis, urinary tract infection (UTI), possible stress or 
march hematuria, and ureteral calculi/kidney stones.

With respect to specific treatment for disability of the low 
back, the veteran did report injury by way of a pack falling 
on his back (February 1975 clinic record).  He was treated 
for low back pain not associated with his genitourinary 
symptoms in December 1974, January 1975, February 1975 and 
December 1976.  Examinations of the lumbosacral spine showed 
muscle spasm on one occasion (February 1975), but the 
findings were otherwise unremarkable.  He was given an 
assessment of musculoskeletal ("m-s") pain (January 1975).  
X-rays of the lumbosacral spine in December 1974 and February 
1975 were negative; the latter examination report noted an 
increase in levoscoliosis.

With respect to arthritis of the joints, the veteran reported 
blunt trauma to the knees (October 1974) and injuring his 
ankles while playing basketball (March 1976).  He had 
multiple visitations for complaints of bilateral knee pain 
with stiffness and swelling.  At times, he also reported pain 
of the ankles, the "joints," the wrists and the feet.  X-
rays of the knees in December 1974 and February 1976 were 
negative.  X-rays of the ankles in March 1976 were negative.  
A March 1976 clinical record considered whether to rule out 
(R/O) rheumatoid arthritis.  Impressions of the bilateral 
knee pain primarily included chondromalacia patella.  A 
January 1977 consultation, noting the veteran's complaints of 
knee, ankle and foot pain, produced an assessment of question 
of chondromalacia vs. functional overlay.

On service separation examination in June 1977, the veteran 
reported a history of "[p]ainful or 'trick' shoulder or 
elbow," "[r]ecurrent back pain," "[d]epression or 
excessive worry" and "[n]ervous trouble of any sort."  He 
claimed back pain and soreness in the left shoulder.  
Examination revealed no positive findings.  There was an 
assessment of occasional nervousness or depression (2°) to 
situational reaction.

In a statement received in June 1981, the veteran reported 
having a recurrence of painful kidney stones with back pain 
and fevers that was first treated in service. 
The first available VA treatment records are in February 
1997.  The veteran sought financial assistance due to 
unemployment, an orthopedic evaluation for a shoulder problem 
from a recent car accident, and consideration of possible 
treatment for alcohol abuse.  Subsequent records include his 
reports of cocaine abuse, neck pain and shoulder pain.  In 
March 2000, he was involved in a motor vehicle accident 
hitting his chest on the steering wheel.  He reported a past 
history of left shoulder surgery, and a family history of his 
brother having schizophrenia.  X-rays of his chest, ribs and 
cervical spine were normal.

Private treatment records show that, in December 2000, the 
veteran jumped from a building resulting in right ankle and 
back pain.  X-rays of the right ankle revealed comminuted 
fracture of the distal right tibia and fibula involving the 
tibial plafond.  X-rays of the lumbosacral spine were 
interpreted as showing degenerative changes in the lumbar 
spine with marked loss of disc space height at L4-5 and L5-
S1.  A computed tomography (CT) scan of the lumbar spine 
showed a moderately large posterocentral L4-5 disc herniation 
and asymmetric left L5-S1 degenerative disc with multilevel 
L3-4 through L5-S1 chronic degenerative disc disease 
manifested by small node intrusions.  The veteran underwent 
two surgical procedures of the right ankle with implacement 
of stabilization hardware.  [Notably, these records were 
received in May 2005].

VA clinic records note a report of chronic joint pain in 
August 2001.  In September 2001, the veteran reported 
occasionally hearing voices.  He had a history of drug 
rehabilitation in the 1990's.  On psychiatric evaluation in 
November 2001 a history of right leg injury in December 2000 
followed by an inability to work with feelings of depression, 
helplessness and worthlessness was noted.  The veteran's 
depression had been going on for a long time but he had not 
sought help.  He also had a prior history of expansive mood 
and street fights, but denied full blown manic episodes.  He 
was hearing command voices, and had intermittent feelings of 
people wanting to harm him.  He drank 4-6 beers a day but 
denied drug use in the past two years.  The diagnosis was 
substance induced mood disorder versus major depressive 
disorder (MDD) with psychotic features versus schizoaffective 
disorder.  Subsequent psychiatric diagnoses included 
substance induced mood disorder versus schizoaffective 
disorder, and psychosis not otherwise specified (NOS).
VA clinic records also show that in November 2001 the veteran 
sought treatment for right ankle and bilateral knee pain that 
he reported began after a fall injury the prior year.  X-rays 
of the knees showed good joint space without significant 
degenerative changes; the clinical assessment was mild 
degenerative joint disease (DJD) of the knees.  X-rays of the 
right ankle in January 2002 showed traumatic arthritis of the 
tibiotalar joint secondary to the fracture sustained one year 
prior.  In May 2002, the veteran was seen for low back pain 
after a fall injury at home.  He had a history of low back 
pain preceding that accident.  An x-ray of the lumbosacral 
spine was normal.  The assessment was muscle strain.  X-rays 
of the right ankle in June 2002 again showed tibiotalar post-
traumatic arthritis.

VA genitourinary examination in August 2002 found no 
recurrence or residuals of the kidney stones in service.

On VA spine examination in May 2003, the veteran reported the 
onset of back pain in approximately 1975 while working out 
with weights.  He also recalled a fall in the barracks.  
Postservice, he worked for eight years in a shipyard with 
occasional flare-ups of back pain.  He had a past history of 
left rotator cuff surgery sustained while working in the 
shipyard.  He later drove large trucks and had some work 
involving ladders until December 2000 when he sustained a bad 
fracture of his right ankle after falling from a ladder.  He 
currently had constant low back and gluteal area pain that 
had been bad for a year or so.  He reported that he had 
arthritis of his neck and collarbone, his finger joints were 
stiff, and his knees and legs hurt.  Examination noted an un-
united left clavicle fracture.  The examiner, noting that the 
veteran had treatment for a back injury in 1974, opined:

"The diagnosis is persistent low back pain.  Some 
additional x-rays will be made to see if any change 
developed in the films from the earlier films, 
which were reported as normal.  I do not find any 
signs of nerve root compression.  It is documented 
that the patient had the onset of a back problem 
while he was in the service.  It was not enough to 
prevent him from working in a shipyard for 8 years 
and then subsequently driving large trucks.  It 
would seem to me that it is best to look at the 
back as a structure that takes a certain amount of 
wear and tear throughout a lifetime of use.  
Whereas, there is no denying the patient had some 
low back pain problem when he was in the service, 
it would seem as if that was a relatively small 
part of his overall use of his back, which 
subsequently involved shipyard work and driving 
large trucks.  It is considered likely by some 
physicians that the vibrations of driving a large 
truck are probably the factor that causes back 
problems in that group of employees.  At any rate 
he had some back problems in the service, but it is 
not, in my opinion at least, fair to blame that 
service injury for all that ensued later.  
(official reading of the films are attached below 
and appear to show the development of mild DJD over 
previous studies)."

X-rays of the lumbosacral spine in May 2003 showed mild 
degenerative joint disease.

On VA mental disorders examination in June 2006, the veteran 
reported the onset of mental problems in the military, but 
that he had not sought any treatment for mental complaints.  
He had a family history of schizophrenia.  He had a history 
of alcohol and drug abuse, including LSD use in service.  
Alleged in-service stressors included coming under attack 
from North Koreans while stationed in the demilitarized zone 
(DMZ), being disciplined for overstaying a visit to a Korean 
village, an instance of choking his girlfriend, losing a 
stripe because he did not timely return from his 
Grandmother's funeral, and being "busted" for marijuana 
use.  Postservice, he had a variety of stressors to include 
extensive drug and alcohol use, having a gun pulled on him, 
and being arrested and jailed for assaulting police.  
Following examination and review of the claims folder, the 
diagnoses were acute alcohol dependency and psychotic 
disorder NOS.  The examiner, noting that depression and 
excessive worry were noted on service separation examination, 
opined:

"This individual has two separate diagnoses 
on Axis I, none of which seem to be service 
connected.  

This individual has a family history of 
schizophrenia.  He may have had a pattern of 
either schizophrenia and/or alcoholic 
hallucinosis in the past, given the fact that 
he has used so much drugs and alcohol.  His is 
acutely dependent on alcohol and is using the 
alcohol with his antipsychotic medication.

It should be reiterated that this examiner 
cannot see any plausible service connection to 
any of [the veteran's] mental conditions.  
Furthermore, it is this examiner's opinion 
that this individual probably has compliance 
problems with his psychiatric treatment.  
Furthermore, because of this individual's long 
history of violence and unpredictable 
behavior, there are credibility issues.  It is 
difficult to tell whether or not [the veteran] 
is giving a true and factual account of his 
situation.  However, these above mentioned 
diagnoses are given with a fair amount of 
confidence."

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Psychosis and arthritis are chronic diseases which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Back disability claimed as injury residual

The record documents a fall injury to the back in service.  
However, any pathology then sustained appears to have been 
acute.  On June 1977 service separation examination, the 
examiner noted the veteran's complaints of back pain, but 
found no "positive findings".  There is no postservice 
medical evidence of treatment for low back pain until 
December 2000, more than 23 years postservice, after 
incurrent injury had occurred.  After reviewing the claims 
file and examining the veteran, a May 2003 VA examiner 
specifically found that the veteran's current low back 
disability was not etiologically related to his active 
military service, to include injury therein.  There is no 
competent (medical opinion) evidence to the contrary.  

Consequently, while the record establishes that the veteran 
did sustain a low back injury in service, it does not show 
that the injury resulted in the chronic low back disability 
currently manifested.  Because he is a layperson, the 
veteran's own assertions that his current low back disability 
began in and/or is related to service are not competent 
evidence.  See Espiritu, 2 Vet. App. at 494.  Accordingly, 
the preponderance of the evidence is against this claim, and 
service connection for a low back disability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.

B.  Variously diagnosed psychiatric disorder

The evidence does not show, and the veteran does not report, 
treatment for psychiatric disability in service.  The June 
1977 service separation examination found him to have 
occasional nervousness or depression secondary to situational 
reaction.  A chronic acquired psychiatric disability was not 
diagnosed in service or until many years thereafter.  The 
record shows a history of drug rehabilitation in the 1990's 
and first documents a provisional diagnosis of substance 
induced mood disorder versus MDD with psychotic features 
versus schizoaffective disorder in November 2001.  After 
reviewing the claims file and examining the veteran, a June 
2006 VA examiner offered diagnoses of acute alcohol 
dependency and psychotic disorder NOS, and specifically found 
that there was no plausible connection between the currently 
diagnosed psychiatric disorders and the veteran's service.  
There is no competent (medical opinion) evidence to the 
contrary.  [And there is no evidence that a psychosis was 
manifested in the first postservice year, so as to trigger 
application of the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 for such disease.]

Once again, because he is a layperson the veteran's opinion 
that his psychiatric disability was first manifested in 
service is not competent evidence.  Espiritu, supra.  A VA 
examiner has reviewed the veteran's contentions, and did not 
find a plausible connection between current psychiatric 
disability and service.  By a preponderance of the evidence, 
the record establishes that the veteran's current variously 
diagnosed psychiatric disability is unrelated to his service.  
The benefit of the doubt rule does not apply and, hence, the 
claim must be denied.

C.  Arthritis

The veteran's service medical records include reports of x-
rays of the lumbar spine, knees, and ankles that did not show 
degenerative changes.  There is no postservice medical 
evidence of arthritis of any joint until more than 23 years 
postservice [contraindicating application of 38 U.S.C.A. 
§ 1112 presumptions for such disease].  The evidence shows 
the veteran has degenerative joint and disc disease of the 
lumbar spine, post-traumatic arthritis of the right ankle 
attributed to an injury in December 2000, and a clinical 
assessment of mild DJD of the knees.  However, there is no 
competent (medical) evidence suggesting that the current 
arthritis might be related to the veteran's military service 
or any incident therein.  As noted above, the May 2003 VA 
examination found no causal relationship between any current 
disability of the back, including DJD, and the veteran's 
service.  Furthermore, a lengthy time interval between 
service and the earliest clinical notation of a disability 
for which service connection is sought is, of itself, a 
factor for consideration against a finding of service 
connection.  It is also notable here that the veteran has 
been subjected to various intercurrent traumas (falls, motor 
vehicle accidents, occupational stresses to which his 
multiple joint arthritic changes could be related.  Because 
he is a layperson the veteran's own opinion relating his 
arthritis to service is not competent evidence.  See 
Espiritu, 2 Vet. App. at 494.  In the absence of any 
competent evidence suggesting the veteran's current arthritis 
might be related to his service, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

Service connection for a low back disability, claimed to be a 
residual of an injury in service, is denied.

Service connection for a variously diagnosed psychiatric 
disorder is denied.

Service connection for arthritis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


